64 N.Y.2d 1097 (1985)
In the Matter of the Claim of Nina Kaye, Respondent,
v.
Brewster Central School District Board of Education, Respondent. Workers' Compensation Board, Appellant.
Court of Appeals of the State of New York.
Decided April 25, 1985.
Robert Abrams, Attorney-General (Howard B. Friedland of counsel), for appellant.
Paul Moore for claimant-respondent.
Rochelle J. Auslander for Brewster Central School District Board of Education, respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (103 AD2d 870).